Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Page 1 of 55

UNITED STATE DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

In the Matter of the Application of Case No.: /
ALTHEA STEVENS
Candidate-Aggrieved
-against-
NOTICE OF REMOVAL

ERIC STEVENSON, as candidate for the
Public Office of Member of the City

Council District and GARFIELD HOLLAND
as the candidate’s contact person: AND

FREDERIC M. UMANE, MIGUELINA CAMILO,
JOSE MIGUEL ARAUJO, GINO A. MARMORATO,
MICHAEL MICHEL, RODNEY L. PEPE-SOUVENIR,
SIMON SHAMOUN, PATRICIA ANNE TAYLOR,
TIFFANY TOWNSEND and JOHN WM. ZACCONE,
being the Commissioners of the Board of Elections in
The City of New York.

Respondents.

 

TO THE CLERK OF COURT:

Notice of Removal to the United States District Court
Comes Now the Respondent Eric Stevenson and in direct support of his Notice to this
Court and all parties, hereby alleges, states, and provides the following:
By the filing of this Notice with the Clerk of this Court, together with the attached and
corresponding Notice of Petition and Petition for removal that was filed in the United States
District Court prior, these state proceedings are now REMOVED, by automatic operation of

federal law, and the Respondent now formally notifies the Court and all parties of that same fact.
Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Page 2 of 55

Pursuant to the express and specific language of 28 U.S.C. 1441, et seq., immediately
upon the filing of this Notice, with the Clerk of this Court, this case has been already removed;
The removal of jurisdiction from this Court is automatic by operation of federal law, and does
not require any additional written order from the District Judge to cause this removal to become
“effective” — the removal is an automatic judicial event, and immediate by operation of law.

GROUNDS FOR REMOVAL

The grounds for removal this lawsuit is a civil action within the meaning of the Acts of
Congress relating to removal of causes. The removal of this action to this Court is under 28
US.C. $1441 to §1446 because this Notice of Removal is filed under extraordinary

circumstances, which is the date Defendant received the Summons, Complaint in this action.

Pursuant to 28 U.S.C. § 1446(d), written notice of the removal of this action will be
promptly served to Petitioner and a Notice of Filing, Notice of Removal will be filed with the
Supreme Court of the State of New York, Bronx County. The United States District Court for the
District of New York is the proper place to file this Notice of Removal under 28 U.S.C. §

1441(a) because it is the federal district court that embraces the place where the original action

was filed and is pending.

The initial grounds for removal is based upon a notice of petition and petition filed and
served on Respondent Eric Stevenson Candidate for 16" District of New York City Council,
Bronx County, the notice of petition and petition is arbitrary to the campaign election of

candidate Eric Stevenson whose civil rights is being deprived and challenge by Althea Stevens
Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Page 3of55 |

another candidate who is running for the same position within the 16" District of the City of

New York Council, Bronx County.

Garfield Holland is the campaign manager for Respondent Eric Stevenson who is listed
as a Respondent, the other Respondents are the Commissioners of the Board of Election of the
City of New York who had been equally served with notice of petition and petition to remove

Respondent Eric Stevenson from the election due process.

Chapter 50-a section 1139 of the NYC Charter is void ab initio as the NYC Council lacks
the authority under the NYS Constitution and the Municipal Home Rule Act to enact eligibility

requirements on candidates for the City Council.

Respondent-Candidate, Eric Steveson, seeks an order declaring NYC Charter, Chapter 50-a
section 1139, unconstitutional in that it violates Respondent-Candidate’s federal and state
constitutional rights to due process, equal protection, first and fourteenth amendment rights, and

in violation of the voting rights act in that:

(1). The law (NYC Charter, Chapter 50-a section 1139) purports to prevent persons who
have been previously convicted of certain criminal offenses from holding certain public offices
in the City of New York. The law does not prohibit persons who have been convicted of certain
offenses from running for office. Accordingly, this proceeding to prevent Mr. Stevenson from
appearing on the ballot is a misapplication of the subject law. As such, this proceeding should be
dismissed on the ground that the subject law does not prevent Mr. Stevenson from appearing on

the ballot;
Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Page 4 of 55

(2). Itis well known and the Court should take judicial notice of the fact that persons
who have committed certain offenses identified in the subject law are disproportionately African
American and Latino. Any application of the subject law would disproportionately harm New

Yorkers who are African American and Latino.

the law will have a disproportionately racial impact, and is therefore violative of the 1“ and

14 Amendments to the US Constitution and Sec. 2 of the Voting Rights Act.

Accordingly, the law should be stricken and not applied to

Eric Stevenson;

(3). As such, NYC Charter, Chapter 50-a section 1139 serves essentially as a “Bill of
Attainder’, prohibited by the New York and United States Constitution. Accordingly, the law

should be stricken as unconstitutional;

(4). NYC Charter, Chapter 50-a section 1139, by its terms, is to take effect immediately.
This would prohibit those who have been previously convicted of certain crimes from ever
holding office even though such a prohibition was not in effect at the time of Stevenson’s
conviction. As such, NYC Charter Chapter 50-a section 1139’s retroactive effect, implicates
fundamental rights of the voter and by disqualifying, in perpetuity, candidates like Mr. Stevenson
from NYC pubic funds or public office. Mr. Stevenson is confident, at the adjudication of this
matter, this court will find NYC Charter, Chapter 50-a section 1139, unreasonably impinges on
the Candidate and voter’s fundamental right of the opportunity to vote for a candidate of their
choosing, and the corresponding candidate’s individual right to run for public office, as there are

less restrictive means to accommodate the purported important governmental interests in the
Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Page 5 of55

F3d 119, 129 Qd Cir 2020). As a mid-cyclechange in the rules of ballot access, the law here is
subject to strict scrutiny. The law is not narrowly tailored to any state interest. The law does not

use the least restrictive means to advance its purpose.
(6). That this matter should be held in abeyance

pending the outcome of the recently filed Southern District Federal action bearing title: Malikah

Shabazz et. at. vs. New York City Campaign Finance, et. al., Case No. 21-CV-3069, wherein it

 

presents the identical challenge to the constitutionality of NYC Charter, Chapter 50-a section
1139 (2021) and its applications to persons like Respondent-Candidate, and which outcome may

moot the current proceeding before this court.

If any question arises as to the propriety of the removal of this action, Defendant
respectfully request the opportunity to present a brief in support of its position that this case is
removable. See Sierminski v. Transouth Fin. Corp., 216 F.3d 945, 949 (11th Cir. 2000)
(announcing general rule that post-removal evidence in assessing removal jurisdiction may be
considered by the Court).

The district courts of the United States have original jurisdiction over all civil actions
arising under the Constitution, laws, and treaties of the United States. See 28 U.S.C. §1331..A
case may be removed to federal court if it could have been brought in federal court originally.
See 28 U.S.C. § 1441(a); see also Beneficial Nat'l Bank v. Anderson, 539 U.S. 1, 6, (2003).

CONCLUSION

It is well established that federal district courts have supplemental jurisdiction over state
law claims that share a “common nucleus of operative fact" with federal claims. Jamal v.
Travelers Lloyds of Tex. Ins. Co., 97 F. Supp. 2d 800, 805 (S.D. Tex. 2000) (quoting City of

Chicago v. Int'l Coll. of Surgeons, 522 U.S. 156, 164-65 (1977)). This principle applies not only
Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Page 6 of 55

to cases originally brought in federal court, but also to those cases removed to federal court. Id.
at 806.

WHEREFORE, the undersigned Respondent Eric Stevenson, notifies the Court and ail
other parties that this cause is now removed, that the Bronx Supreme Court now has absolutely
no jurisdiction for any judgment in this cause, bar none, unless and until the United States
District Court may or may not remand, and further moves for all other relief that is just and
proper.

Respg ctfull submitted
Eric Stevenson
1261 Chisholm Street

Bronx, New York 10459
(646)455-9407

     
Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Page 7 of 55

FAX: 718-829-0632
EMAIL: skschlein@gmail.com
CELL: 917-359-3186

PRESENT: KIM A. WILSON

 

: =X
Im the Matter of the Application of Althea Stevens,
as Candidate Aggrieved,

Petitioner,
-against-

Bric Stevenson as a candidate for the Public Office
Of Member of the City Council from the 16"
Council District and Garfield Holland

as the candidate’s Contact Person; AND

Frederic M. Umane, Miguelina Camilo, Jose
Miguel Araujo, Gino A, Marmorato, Michael
Michel, Rodney L. Pepe-Souvenir, Simon
Shamoun, Patricia Anne Tayior, Tiffany Townsend
And John Wm. Zaccone, being the Commissioners
Of the Board of Elections in the City of New York.

Respondents,
For an order invalidating and declaring null and void

that certain Designating Petition filed with the Board
of Elections purporting to designate the within

named Candidate for Public Office from Bronx County

to be voted upon in the Democratic Party Election

to be held on June 22, 2021 and enjoining the

New York City Board of Elections from placing the
Respondent Candidate’s name on the official ballot
and voting machines for said Election.

ve x

 

Upon the annexed Verified Petition duly verified by the Petitioner on the 5" day of April

At apn Ex-Parte and Urgent Motion
Part of the Supreme Court of the
State of New York, held m and for
the County of Bronx, at the
Courthouse located at 851 Grand
Concourse, Bronx, NY on April

@ 2021,

INDEX NO.: Sout gat, poate.

ORDER TO SHOW CAUSE
TO INVALIDATE
DESIGNATING PETITION

‘et
a

2021, as set forth on the verification annexed to the Petition, it is

 

 
Hon. Kim Adair Wilson, j.S.C.

Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Page 8 of 55

. Aun Vieron | oncbenen ek AND/OR. iter HONE APERENCE
fo ORDERED, that the above named Respondént show cause, before Hon.

Tories Wi Caner , a Justice of this Court, at a Special Election Matters Part in
Room 607 at the Bronx County Courthouse located at 851 Grand Concourse, Bronx, New York
on April 102021 al A:o0Aeh ./P.M., of that day, or as soon thereafter as counsel can be heard,
why an Order should not be made herein: (1) invalidating and declaring null and void the
Designating Petition filed on the Respondent’s behalf purporting to designate said Respondent
Candidate for the Public Office of Member of the City Council from the 16" Council District,
Bronx County; and (2) enjoining and restraining the Respondent Commissioners of the Board of
Elections in the City of New York from printing and placing the Respondent’s name upon the

official ballots and voting machines to be used in the upcoming Democratic Primary Election, to

 

be held on June 22, 2021, and it is further;

ORDERED, that Respondent Board of Elections, in accordance with Section 3-220(6) of
the Election Law of the State of New York and the duly adopted rules of the Board of Elections
in the City of New York, shall make available at the office of the Board where such records are
maintained in the ordinary course of business during normal business hours, including, but not
limited to the voter registration records of the Respondent Candidate, the aforesaid designating
petition, cover sheet, and any amended cover sheet, identification number application form(s),
and any other documents in support of or related to the designation of the Respondent Candidate.
Any patty seeking copies of the aforesaid documents shall, upon payment of the applicable fee as
established by law and/or regulation, receive the same in the ordinary course of business; and
SUFFICIENT CAUSE APPEARING THEREFORE, let service of this Order and the

papers upon which it is granted be deemed due, timely and sufficient if made as follows:

 
Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Page 9 of 55

1. In light of the public health emergency currently existing in the State of New York, upon
the Respondent Candidate for Public Office on or before April 8, 2021, by enclosing
same in a securely sealed and duly postpaid wrapper and sending same by overnight, next
day USPS delivery or any other recognized overnight courier, waiving the requirement of
any signature at the candidate’s address set forth on the Designating Petition as the

residence;

bho

In light of the public health emergency currently existing in the State of New York, upon
the Respondeat Candidate’s Contact Person, on or before April 8, 2021, by enclosing
same in a securely sealed and duly postpaid wrapper and sending same by overnight, next
day USPS delivery or any other recognized overnight courier, waiving the requirement of
any signature at the Contact Person’s address set forth on the Designating Petition Cover
Sheet as the residence;

3. Upon the Respondent Commissioners of the Board of Elections in the City of New York,

ELEC Ra nie MAUL Fa : 3 Deavice NAC Boe 201 @ MoE. NAC Vnitr THE
on or before April 8, 2021, by, Jat60# pa rhe

   

AAPTION of THe QASE AND » INDE A NUMBER Prac | IN THE 2 SuBTEt Line oF THE

Hon. Kim Adair Wilson, J.5.C

 

 

exwlatr 7b Paook of SERN AND
sholl-eonstiiteudiicient-poticehereak
“THAT Sune SERMICE Stouts RE DEEMED Goo AND sub FieienT SERVICE THERE OP, ANS

| Sula SERVICE SHALL COST TLE SunPIGENT Nonce ere

 

 

ENTER .

 

 

>

KIM A. WILSO

Hon. Kim Adair Wilson, J.8.C.

 
Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Page 10 of 55

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF BRONX

&
In the Matter of the Application of Althea Stevens, INDEX NO.: &0H 636 / oe ocd! —
as Candidate Aggrieved,

 

Petitioner, VERIFIED PETITION TO
INVALIDATE
~against- DESIGNATING PETITION

Eric Stevenson as a candidate for the Public Office
Of Member of the City Council from the 16"
Council District and Garfield Holland

as the candidate’s Contact Person; AND

Frederic M. Umane, Miguelina Camilo, Jose
Miguel Araujo, Gino A. Marmorato, Michael
Michel, Rodney L. Pepe-Souvenir, Simon
Shamoun, Patricia Anne Taylor, Tiffany Townsend
And John Wm. Zaccone, being the Commissioners
Of the Board of Elections in the City of New York.

Respondents,

For an ordex invalidating and declaring null and void
that certain Designating Petition filed with the Board
of Elections purporting to designate the within

named Candidate for Public Office from Bronx County
to be voted upon in the Democratic Party Election

to be held on June 22, 2021 and enjoining the

New York City Board of Elections from placing the
Respondent Candidate’s name on the official ballot
and voting machines for said Election.

 

- x
Petitioner herein respectfully alleges as follows:

1. Petitioner Althea Stevens resides at 800 Grand Concourse, Bronx, New York 10451, and
is a duly qualified voter enrolled in the Democratic Party and entitled to vote at the next Primary
Election in the 16" Council District, Bronx County. Petitioner is also a candidate aggrieved

within the meaning of NYS Election Law § 16-102.

 
Case 1:21-cv-03590-UA Document 2 ‘Filed 04/21/21 Page 11 of 55

2. The Petitioner is informed by counsel and believes that the last day to institute this
proceeding is April 8, 2021, and that said time has not elapsed. By reason of this time limitation,
this application is being made by Order to Show Cause rather than by Notice of Motion, and
alternative service of process is requested.

3. That certain papers were filed with the Respondent Board of Elections on or about March
25, 2021 allegedly constituting a Designating Petition purporting to designate the Respondent
Candidate for Public Office from the 16" Council District, Bronx County.

4, That at all times hereinafter mentioned, the Respordent members of the Board of
Elections are Commissioners of Elections of the City of New York and constitute the Board of
Elections in the City of New York.

5. That pursuant to the Election Law of the State of New York and the Petition Rules
promulgated by the Board of Elections in the City of New York for Designating Petitions, the
Democratic Primary Election is scheduled to be held on June 22, 2021.

6. Upon information and belief, the Respondent Candidate is not qualified and/or eligible to
be elected to, or hold, the Public Office of council member as a result of his conviction of several
felonies pursuant to Title 18 of the United States code as more particularly set forth in Local Law
No. 15 for the Year 2021.

7, Upon information and belief, such convictions have not been vacated pursuant to Federal
Law, nor has the Respondent Candidate been pardoned by the President. The Petitioner seeks
leave to assert and prove the foregoing at a hearing held herein.

8. Petitioner further adopts and asserts the factual and legal arguments proffered by her

counsel in his Attorney’s Affirmation, incorporated and made a part of the pleadings herein.

Page 2 of 3

 
Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Page 12 of 55

WHEREFORE, the Petitioner requests that the annexed Order to Show Cause be signed, that the

telief sought be granted, and that the Petitioner be granted such other and further relief as the

 

Court may deem just and proper. |
oh
mer o 4 C —s;
Ajthea Stevens "~~

PETITIONER’S VERIFICATION
State of New York )
)ss.:
County of Bronx }
Althea Stevens, being duly sworn, deposes and says that she is the Petitioner herein and
has read the foregoing Petition and knows its contents; that same is true to her knowledge, except

as to those matters herein alleged upon information and belief and, as to those matters, believes

them to be true.

 

Pt ie

“Althea Steven ~

Sworn to before me on
April 5, 2021

  

Notary Pubtic

#XX-XXXXXXX

Qualified in Bronx County
Commission Expires 7/31/22

Page 3 of 3
Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Page 13 of 55

1 . \ i
1

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF BRONX
--X
In the Matter of the Application of Althea Stevens, INDEX. NO.: &O af 63 b [202 ig.
as Candidate Aggrieved,
Petitioner, AFFIRMATION IN
SUPPORT OF PETITION
-against-

Exic Stevenson as a candidate for the Public Office
Of Member of the City Council from the 16"
Council District and Garfield Holland

as the candidate’s Contact Person; AND

Frederic M. Umane, Miguelina Camilo, Jose
Miguel Araujo, Gino A. Marmorato, Michael
Michel, Rodney L. Pepe-Souvenir, Simon

. Shamoun, Patricia Anne Taylor, Tiffany Townsend
And John Wm. Zaccone, being the Commissioners
Of the Board of Elections in the City of New York.

Respondents,

For an order invalidating and declaring null and void
that certain Designating Petition filed with the Board
of Elections purporting to designate the within
named Candidate for Public Office from Bronx County
to be voted upon in the Democratic Party Election
to be held on June 22, 2021 and enjoining the
New York City Board of Elections from placing the
Respondent Candidate’s name on the official ballot
and voting machines for said Election.

--- x
STANLEY K. SCHLEIN, an attorney duly admitted to practice law in the State of New York

 

hereby affirms the following to be true under penalty of perjury:
1. J am the attorney for the Petitioner herein, Althea Stevens, in support of her application to
declare the Designating Petition of Candidate Respondent Eric Stevenson (“Stevenson”) to be

void and his name to be stricken from the proposed ballot for the public office of council
Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Page 14 of 55

member from the 16" Council District, Bronx County. A copy of Stevenson’s Designating
Petition Cover Sheet is attached hereto and made a part hereof as EXHIBIT 1.
2. In or about January 2014, Stevenson was found guilty of four separate felony counts in
violation of 18 U.S.C. § 1349, 371, 666(a)(1)(B) and 1951 respectively. _
3. On May 21, 2014, “the district court sentenced Stevenson to an aggregate term of 36
months of imprisonment and . . . also entered a preliminary order of forfeiture in the amount of
$22,000.00 representing the amount of the bribes.” A true and accurate copy of the decision of
the United States Court of Appeals for the Second Circuit affirming the conviction, decided
August 17, 2016, is attached hereto and made a part hereof as EXHIBIT 2. See Exhibit 2, pgs.
2-3 (emphasis added).
A, Stevenson is a duly enrolled voter in the Democratic Party residing at 1261 Chisholm
Street, Bronx, New York and filed the Designating Petition referred to herein above on March
25, 2021. A true and accurate copy of Stevenson’s voter registration records, provided by the
New York City Board of Elections, are attached hereto and made a part hereof as EXHIBIT 3.
5. The New York City Council passed legislation on February 11, 2021 that was approved
by the Mayor on February 25, 2021 as Local Law No. 15 for the year 2021. In salient part, §
1139 2. and 5. specifically state that “. .. no person shall be eligible to be elected to, or hold, the
office of . . . council member who has been convicted ... of a felony . . . defined in § 666 of title
18 of the United States code; ... § 1951 of title 18 of the United States code.” A full and
complete copy of this Local Law is attached hereto and made a part hereof as EXHIBIT 4

(emphasis added).
Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Page 15 of 55

£ i

6. Accordingly, and by virtue of the felony convictions of Stevenson set forth hereinabove,

he has been deemed ineligible to seek the office of council member from the 16" Council

District, Bronx County.

7, Petitioner respectfully requests this Court to invalidate Stevenson’s Designating Petition
_and disqualify his candidacy and to direct the Board of Elections in the City of New York to

remove his name from the primary bailot for the election to be held on June 22, 2021.

WHEREFORE, it is respectfully requested that the within Petition be granted in all respects,

together with such other and further relief as this Court deems just and proper.

Dated: Bronx, New York
April 5, 2021
Xd

Stan ky K-¥chlein, Esq.
Attorney for Petitioner
481 King Avenue
Bronx, New York 10464
(917) 359-3186
skschlein@gmail.com

ral
 

Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Pagel6of55 © ©

 

Exhibit 1

 
 

 

Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Page 17 of 55

COVERSHEET

Designating Petitions
Filed In New York City and Counties Which Utilize Petition Identification Numbering Systems

DEMOCRATIC PARTY — BRONX COUNTY

NAME OF CANDIDATE PUBLIC OFFICE PLACE OF RESIDENCE

 

 

Council Member from the 16" .
ERIC STEVENSON Council District - bee Sheen ann tonsa
Bronx County, City of New York ;

 

 

 

The following information applies to the above-designated candidate:

Total Number of Volumes in Petition: a (Two)

(Volume numbers not set forth on this Cover Sheet are not claimed in these petitions)

 

identification Numbers: BX2100987 | BXQY0/ 7 74 |

The petition contains the number, or in excess of the number, of valid signatures required by the
Election Law. The above identification numbers are the only ones to be filed for Eric Stevenson,
Candidate for New York City Council District 16 in Bronx County.

Contact Person to Correct Deficiencies:

Name: Garfield Holland

Residence Address: 2010 Powell Avenue, Apt. 6J, Bronx, New York 10472

 

 

Phone: (914) 620 — 4499 Email: Garfield. Holland@aarfieldhoiland.com SS =
. . = | Se
| hereby authorize that notice of any determination made by the Board of Elections bé> sos
transmitted,to the person named above. — w SIEs
om Sees
“ot 3p) BAD,
AS SSEQS
&€ §
Name of Candidate Website Address : Fo

 

 

ERIC STEVENSON www.stevensonforus.com

 

 

 

[=

Signature of Candidate or Agent
 

"Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Page 18 of 55 7

See

 

Exhibit +

 
—

wear D ww SP WY

mow Vw wh Ph NR eet
oOo ~~] A un mB wh NS SO wm HS NH NK SP WY OS

Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Page 19 of 55

j
I

14-1862-cr
United States v. Stevenson

Mn the

GAnited States Court of Appeals
For the Second Circuit

 

August Term, 2015
No. 14-1862-cr

UNITED STATES OF AMERICA,
Appellee,

ERIC STEVENSON,
Defendant-Appellant,

IGOR BELYANSKY, ROSTISLAV BELYANSKY, AKA Slava, IGOR
TSIMERMAN, DAVID BINMAN, SIGFREDO GONZALEZ,
Defendants.”

 

Appeal from the United States District Court
for the Southern District of New York.
No. 13-cr-161 — Loretta A. Preska, Chief Judge.

 

ARGUED: DECEMBER 16, 2015
DECIDED: AUGUST 17, 2016

 

* The Clerk of Court is directed to amend the caption as set forth above.
won Ao Rw hw

po pony why NY NN FE See SE ee ee Se
IAA ee wWhFP owe wma au fF wWN SE

bo
oe

ho
\O

Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Page 20 of 55

1 ]

 

Before: RAGGI, WESLEY, and DRONEY, Circuit Judges.

 

Appeal from judgment and orders of the United States District
Court for the Southern District of New York (Preska, C.J.) imposing
a 36-month sentence of imprisonment, ordering forfeiture in the
amount of $22,000, and designating Defendant’s contributions to the
New York State pension fund as a substitute asset for forfeiture. We
AFFIRM.

 

RANDA D. MAHER, ESQ., Great Neck,
New York, for Appellant.

PAUL M. KRIEGER, Assistant United
States Attorney (Brian A. Jacobs,
Assistant United States Attorney, on
the brief), for Preet Bharara, United
States Attorney for the Southern
District of New York, New York,
New York, for Appellee.

DRONEY, Circuit Judge:
Defendant Eric Stevenson, a former Member of the New York

State Assembly representing a district in the Bronx, was convicted

 
10

11

12

13

14

15

16

Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Page 21 of 55

after a jury trial of (1) conspiracy to commit honest services wire
fraud, see 18 U.S.C. § 1349; (2) conspiracy to commit federal
programs bribery and to violate the Travel Act, see id. § 371; (3)
accepting bribes, see id. § 666(a)(1)(B); and (4) extortion under color
of official right, see id. § 1951. Stevenson raises a number of issues on
appeal, the majority of which we address in a summary order issued
simultaneously with this opinion. Here, we address only
Stevenson’s challenges to (1) the sentence imposed, (2) the forfeiture
order, and (3) the designation of substitute assets for forfeiture. We .
AFFIRM.
BACKGROUND

From 2011 until 2013, Stevenson was a Member of the New
York State Assembly as a representative of District 79 in the Bronx.
In March 2012, federal law enforcement officers began investigating
his interactions with a group of individuals (the “Businessmen’)

who were seeking assistance in opening and operating adult daycare

 
10

11

12

13

i4

15

16

Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Page 22 of 55

centers in the Bronx. For the next year, law enforcement officers
worked with confidential informants to investigate Stevenson and
others, and conducted audio and visual surveillance. Based on that
investigation, Stevenson was indicted in the United States District
Court for the Southern District of New York and arrested in April
2013. At his subsequent jury trial, the Government presented
evidence that Stevenson accepted three bribes in 2012 and 2013 in
the total amount of $22,000 in return for various actions to promote
the Businessmen’s adult daycare centers, including proposing
legislation to the New York State Legislature that would have
imposed a moratorium on new adult daycare centers, thus favoring
the Businessmen. The jury found Stevenson guilty on all counts in
January 2014.

On May 21, 2014, the district court sentenced Stevenson fo an
ageregate term of 36 months of imprisonment. The district court

also entered a preliminary order of forfeiture in the amount of
10

li

12

13

14

15

16

Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Page 23 of 55

$22,000, representing the amount of the bribes. The final judgment,
including an order of forfeiture, was entered on May 23, 2014.

In December 2014, after it was determined by the district court
that the forfeiture amount could not be satisfied, the district court
entered a preliminary substitute order of forfeiture, pursuant to 21
U.S.C. §853(p) and Federal Rule of Criminal Procedure 32.2, for
Stevenson's “contributions, funds, benefits, rights to disbursements,
or other property” held by the New York State and Local Retirement
System. J.A. 1429. The final order of forfeiture of substitute assets
was entered on July 30, 2015.

Stevenson appeals the 36-month sentence, arguing that the
district court’s calculation of his sentencing guidelines range was
improper because two of the enhancements that were selected (for
acting as a “public official,” see U.S.S.G. § 2C1.1(a)(1), and as an
“elected public official,” see U.S.S.G. § 2C1.1(b)(3)) were

impermissibly overlapping. He also argues that he was entitled to
10

11

12

13

14

Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Page 24 of 55

have a jury decide the amount of forfeiture beyond a reasonable
doubt, and that designating his interest in his retirement fund as a
substitute asset was error as it is protected from such forfeiture by
Article V of the New York State Constitution. We disagree, and
affirm the sentence and forfeiture orders.

DISCUSSION

I. Sentencing Challenges
a. Enhancements

Stevenson’s pre-sentence report included a computation of his
total offense level as 24, based on a base offense level of 14 and the
inclusion of three enhancements that added 10 levels.1 Stevenson
does not contest the factual bases for that computation, but argues
that it included impermissible double counting due to its application

of two separate increases in his offense level relating to his service as

 

' The base offense level for an offense involving bribery, when the defendant is a public official, is
14. US.S.G. § 2CL.1(a(b). Stevenson’s offense level was then increased by two because the
offense involved more than one bribe, U.S.S.G. § 2C1.1(b\(1}, by four because the value of the
payments exceeded $10,000, but did not exceed $30,000, USS.G. 9§ 2C1.1(b}(2),
2B1.1b\(1)(C), and by four because the offense involved an elected public official, U.S.S.G.
§ 2C1.1(b}3), for a total of 24,
10

1]

{2
13
14
15
16
17
18
19

Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Page 25 of 55

a public official. The first of those increases was based on U.5.5.G.
§ 2C1.1(a)(1), which elevated Stevenson's base offense level from 12
to 14 because he was a “public official.” The second was U.S.5.G.
§ 2C1.1(b)(3), which was used to assign Stevenson a 4level
enhancement due to his status as an “elected public official.”
Stevenson’s argument is that both enhancements cannot be applied
to a single defendant because each addresses the same harm.
Stevenson did not make this objection before the district court, so we
review this claim of procedural unreasonableness for plain error.
See United States v. Wernick, 691 F.3d 108, 113 (2d Cir. 2012). A
showing of plain error requires that:
(1) there is an error; (2) the error is clear or obvious,
rather than subject to reasonable dispute; (3) the error
affected the appellant's substantial rights, which in the
ordinary case means it affected the outcome of the
district court proceedings; and (4) the error seriously

affects the fairness, integrity or public reputation of
judicial proceedings.

 
10

11

12

13

14

1)

16

Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Page 26 of 55

’

United States v. Marcus, 560 U.S. 258, 262 (2010) (internal quotation
marks and brackets omitted).

There was no error here, much less plain error.
“Impermissible double counting occurs when one part of the
guidelines is applied to increase a defendant's sentence to reflect the
kind of harm that has already been fully accounted for by another
part of the guidelines.” United States v. Volpe, 224 F.3d 72, 76 (2d Cir.
2000) (internal quotation marks omitted). Nonetheless, “multiple
adjustments may properly be imposed when they aim at different
harms emanating from the same conduct.” Id. The relevant
question, then, is whether the two enhancements “serve identical
purposes” —in which case applying both would be double counting
and would demonstrate procedural irregularity—or whether they
“address separate sentencing considerations.” Id.

We conclude that the two enhancements do not serve identical

purposes or address the same harm. While a betrayal of public trust
Oo oo ~] Gu

10

12

13

14

15

16

17

18

19

20

21

Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Page 27 of 55

is a serious matter in any criminal case, it may be considered a
greater harm when committed by one who has been elected to office
and not simply appointed to a public position. As the Eleventh
Circuit has noted,
[bJecause of the critical importance of representative
self-government, a guideline that applies to any public
official who betrays the public trust does not fully
account for the harm that is inflicted when the trust that
the official betrays was conferred on him in an election.
Being a bribe-taking ‘elected public official’ is different
from being a run-of-the-mill, bribe-taking, non-elected
“public official.””
United States v. White, 663 F.3d 1207, 1217 (11th Cir. 2011) (some
internal quotation marks and brackets omitted); see also United States
v. Barraza, 655 F.3d 375, 384 (5th Cir, 2011) (rejecting claim that
simultaneous application of U.S.5.G. § 2C1.1(a)(1) and § 2C1.1(b)(3)
constitutes double counting); United States v. Gilmore, No. CR 10-200-
02, 2012 WL 1377625, at *6 (W.D. La. Apr. 18, 2012) (noting that the

term “public official is construed broadly to cover persons who are

not even employees of a local or state government,” and finding no
10

11

{2

13

14

15

16

7

Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Page 28 of 55

t

double counting when both U.5.5.G. § 2C1.1fa)(1) and § 2C1.1(b)(3)
are applied). Thus, we conclude that the application of sentencing
enhancements under both U.S.S.G. §§ 2C1.1({a)(1) and 2C1.1(b)(3) did
not here constitute double counting.

b. Disparity

Stevenson also argues that his sentence was procedurally
unreasonable because it reflected an impermissible disparity under
18 U.S.C. § 3553(a)(6) between the sentence received by Stevenson
and those of his co-defendants (the Businessmen: Igor Belyansky,
Slava Belyansky, Igor Tsimerman, and David Binman).

We also reject this argument. 18 U.S.C. § 3553(a)(6) requires
that a sentencing court consider “the need to avoid unwarranted
sentence disparities among defendants with similar records who
have been found guilty of similar conduct,” not that it consider the
disparities between co-defendants. See United States v. Prias, 521 F.3d
229, 236 (2d Cir. 2008) (“We have held that section 3553(a)(6)
requires a district court to consider nationwide sentence disparities,

10

 
10

1k

12

13

14

15

Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Page 29 of 55

but does not require a district court to consider disparities between
co-defendants.”).

Even so, the district court here did in fact consider the
sentences of the co-defendants when explaining Stevenson's
sentence: the other defendants had lower guideline ranges, pled
guilty, and accepted responsibility for their conduct. As the district
court also noted, there were additional considerations in sentencing
Stevenson as an elected official who was bribed that did not apply to
the other defendants, the bribing parties who had no governmental
positions: “to compare the sentences of the bribing parties to the
sentence of the public official who was bribed is [to compare] apples
and oranges.” J.A. 1356. The district court did not commit
procedural error in its computation and application of the

sentencing guidelines.

il
10

ll

12

Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Page 30 of 55

II. Forfeiture.
a. Libretti v. United States

At Stevenson’s sentencing, the district court issued an order of
forfeiture pursuant to 18 U.S.C. §981(a))(C)* and 28 U.S.C.
§ 2461(c) in the amount of $22,000 based on its conclusion regarding
“the amount of proceeds traceable to the commission of the offenses
charged in... the Indictment.” J.A. 1345-48. On appeal, Stevenson
argues that this was improper because, under the Sixth Amendment,
the facts relevant to the determination of the amount of a criminal
forfeiture must be found by a jury beyond a reasonable doubt.

In 1995, the Supreme Court addressed this issue directly,

holding that there is no Sixth Amendment right to a jury

 

? «While § 981(a)(1\(C) is a civil forfeiture provision, it has been integrated into criminal
proceedings via 28 U.S.C. § 2461(c).” United States v. Contorinis, 692 F.3d 136, 145 n.2 (2d Cir,
2012). 28 U.S.C. § 2461(c) provides that the procedures of 21 U.S.C. § 853 apply to such
proceedings.

° Stevenson also argues on appeal that the evidence failed to establish beyond a reasonable doubt
that the proceeds traceable to him for the offenses he was convicted of amounted to $22,000.
However, the amount of a forfeiture order must be supported “only by a preponderance of the
evidence,” and “the district court’s factual findings [are reviewed] for clear error.” United States
v. Gaskin, 364 F.3d 438, 461-62 (2d Cir. 2004). Stevenson has pointed us to no such clear error
here.

12
10

il

12

13

14

15

16

Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Page 31 of 55

J

determination in a criminal forfeiture proceeding. See Libretti v.
United States, 516 U.S. 29, 48-49 (1995). Stevenson acknowledges
Libretti, but argues that more recent Supreme Court decisions have

served to effectively overrule it. Specifically, in Apprendi v. New

Jersey, 530 U.S. 466, 490 (2000), the Supreme Court held that “any

fact that increases the penalty for a crime beyond the prescribed
statutory maximum must be submitted to a jury, and proved beyond
a reasonable doubt.” Twelve years later, the Supreme Court applied
this principle to the calculation of a maximum criminal fine as part
of a sentence, holding that the amount of a fine, “like the maximum
term of imprisonment or eligibility for the death penalty, is often
calculated by reference to particular facts. . . . In all such cases,
requiring juries to find beyond a reasonable doubt facts that

determine the fine’s maximum amount is necessary to implement

Apprendi’s ‘animating principle’ ....” S. Union Co. v. United States,

132 S. Ct. 2344, 2350, 51 (2012) (quoting Oregon v. Ice, 555 U.S. 160,

13

 
10

1]

12

13

14

15

16

Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Page 32 of 55

168 (2009)). And one year after that, the Supreme Court extended
the principle further to facts affecting a mandatory minimum
sentence of incarceration. Alleyne v. United States, 133 5. Ct. 2151,
2158 (2013).

After Apprendi, but before Southern Union or Alleyne, we
confirmed that Libretti remained good law. United States v. Fruchter,
411 F.3d 377, 380-82 (2d Cir. 2005). The Supreme Court has
explained that “[i]f a precedent of this Court has direct application
in a case, yet appears to rest on reasons rejected in some other line of
decisions, the Court of Appeals should follow the case which
directly controls, leaving to this Court the prerogative of overruling

rae

its own decisions.” Rodriguez de Quijas v. Shearson/Am. Express, Inc.,
490 U.S. 477, 484 (1989). Consequently, faced in Fruchter with an
argument that “Apprendi and its progeny have so undercut Libretti as

to have overruled it sub silentio,” we held that “Libretti remains the

law until the Supreme Court expressly overturns it.” Fruchter, 411

14
10

11

12

13

14

5

Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Page 33 of 55

F.3d at 381. In finding that neither Apprendi nor the other Supreme
Court cases urged upon us as having overturned Libretti* had done
so, we pointed to “the distinction between criminal forfeiture
proceedings and determinate sentencing regimes,” explaining that
Apprendi and the later cases applying it “prohibit a judictal increase
in punishment beyond a previously specified range; in criminal
forfeiture, there is no such previously specified range.” Id. at 382,
383. Calling criminal forfeiture “a different animal from determinate
sentencing,” we concluded that “Libretti remains the determinative
decision.” Id. at 383.

Stevenson argues that the Supreme Court has since expressly
overruled Libretti in Southern Union and Alleyne. We disagree.

The argument that Southern Union expressly overruled Libretti
fails because—just like the decisions that we considered in

Fruchter —Southern Union also involved a determinate sentencing

 

4 United States v. Booker, 543 U.S. 220 (2005); Blakely v. Washington, 542 U.S, 296 (2004).

15
10

il

12

13

14

15

16

Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Page 34 of 55

scheme. There, the statute through which the defendant corporation
was convicted of environmental violations provided a maximum
fine of $50,000 for each day of violation. Southern Union, 132 5. Ct. at
2349, The jury was instructed only to find a violation, but not the
number of days the violation occurred. Id. However, the district
court imposed a fine of $38.1 million, based on its calculation that
the violations occurred over a period of 762 days. Id. The Supreme
Court concluded that such a fine was not permitted based on the
jury’s verdict, as the only violation that the jury necessarily found
was for one day. Id.

In so extending the Apprendi holding to criminal fines, the
Supreme Court noted that Apprendi required submission to a jury of
“any fact that increases the penalty for a crime beyond the prescribed
statutory maximum,” id. at 2350 (emphasis added) (quoting Apprendi,
530 U.S., at 490), concluding therefore that there could be no

“Apprendi violation where no maximum is prescribed,” id. at 2353.

16
10

1]

12

13

14

15

16

Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Page 35 of 55

For all of the reasons we explained in Fruchter concerning the
differences between determinate sentencing and criminal forfeiture,
it cannot therefore be said that Southern Union overruled Libretti.

Nor did the Supreme Court in Alleyne expressly overrule
Libretti. There, it concluded that 18 U.S.C. § 924(c)—which provides
increased mandatory minimum periods of incarceration based on
whether a firearm involved in a crime of violence or drug trafficking
crime was carried, brandished, or discharged—required a jury
finding for the increased punishments. It held that “any fact that
increases the mandatory minimum is an ‘element’ that must be
submitted to the jury.” Alleyne, 133 S. Ct. at 2155. It did not address
forfeiture and its different characteristics.

Whether it is mandatory minimums or statutory maximums,
those aspects of fixing the penalties for determinate sentencing
schemes are meaningfully different than those establishing the

amount of forfeiture in applying the Sixth Amendment right to a

17
10

11

12

13

14

15

16

l7

Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Page 36 of 55

jury trial. The calculation of the amount of forfeiture is not subject to
any statutory thresholds that increase penalties—whether they be
“floor[s]” or “ceiling[s],” see id. at 2160—and remains within the
province of the sentencing court. Libretti and Fruchter remain
controlling precedent, and we therefore decline to reverse the
district court’s forfeiture order.

b. Pension Plan

The district court issued an order following sentencing for the
forfeiture of $22,000 in proceeds obtained from Stevenson’s offenses,
see 18 U.S.C. § 981(a)(1)(C); 28 U.S.C. § 2461 (c); see also 21 U.S.C.
§ 853(a), and later identified as a substitute asset for forfeiture “[a]ny
and all contributions, funds, benefits, rights to disbursements, or
other property held on behalf of, or distributed to, ERIC
STEVENSON, by the New York State and Local Retirement
System, ...and all property traceable thereto,” J.A. 1429. These
contributions were made by Stevenson while he was a Member of
the Assembly. Stevenson did not serve in the State Assembly long

18
10

ll

12

13

14

15

16

Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Page 37 of 55

enough to become a vested member of the pension plan entitled to
pension distributions, but he is entitled to a refund of the
contributions that he made. See N.Y. Retire. & Soc. Sec. Law §§ 516,
517. In response to an inquiry made by this Court at the conclusion
of oral argument, the Government made a submission explaining
that it “intend[ed] to serve the Order on the New York State and
Local Retirement System (“NYSLRS”) and request that the NYSLRS
pay over the pension contributions” of Stevenson. Dkt. No. 93.

Stevenson argues that identifying his pension plan
contributions as a substitute asset and permitting seizure by the
Government was error as those contributions are protected by
Article V, Section 7 of the New York State Constitution, which states
that such a plan’s benefits “shall not be diminished or impaired.”
We disagree.

The Supremacy Clause of the U.S. Constitution provides that

“the Laws of the United States... shall be the supreme Law of the

19

 
10

il

12

13

14

15

16

Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Page 38 of 55

Land;...any Thing in the Constitution or Laws of any State to the
Contrary notwithstanding.” U.S. Const. art. VI, cl. 2. Articles of the
New York Constitution, as state law, are therefore preempted if they
are inconsistent with federal law. See Silkwood v. Kerr-McGee Corp.,
464 U.S, 238, 248 (1984) (“[S]tate law is ... preempted to the extent it
actually conflicts with federal law, that is, when it is impossible to
comply with both state and federal law.”).

Here, there is a conflict between New York law, providing
that the pension fund is not to be “diminished or impaired,’ and
federal law, which authorizes forfeiture “irrespective of any
provision of State law,” of any property derived from the crime of
conviction, 21 U.S.C. § 853(a), and, where such property cannot be
located or has been transferred, of “any other property of the
defendant” in the same amount, id. at § 853(p)(1)-(2). Therefore,
Article V, Section 7 of the New York State Constitution is preempted

to the extent that it would prevent forfeiture of Stevenson’s

20

 
10

i]

12

13

14

15

16

Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Page 39 of 55

contributions to or benefits from a state pension or retirement
system up to $22,000, the amount ordered forfeited.

This conclusion is consistent with that of a number of our
sister circuits that have similarly held that various provisions of state
law are preempted by federal forfeiture law. See United States v.
Fleet, 498 F.3d 1225, 1232 (11th Cir. 2007) (“[W]e hold that where the
forfeiture of substitute property is concerned, 21 U.S.C. § 853(p)
preempts Florida’s homestead exemption and tenancy by the
entireties laws.”); United States v. Wagoner Cty. Real Estate, 278 F.3d
1091, 1097 (10th Cir. 2002) (“[W]e hold that federal preemption of
the Oklahoma homestead exemptions is necessary to carry out the
Congressional intent underlying § 881{a)(7) and to maintam
uniformity in federal forfeiture law.”); United States v. Bollin, 264
F.3d 391, 399 (4th Cir. 2001) (“[P]ursuant to the Supremacy Clause,
federal forfeiture law supersedes the garnishment protections that

Georgia state law provides for funds in an individual retirement

21

 
Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Page 40 of 55

account.”); United States v. Curtis, 965 F.2d 610, 616 (8th Cir. 1992)
(“[T]he federal forfeiture statute, § 853(a), clearly superseded the

homestead exemption set forth in Jowa Code § 561.16.”).

+ + x

For the foregoing reasons, we AFFIRM the judgment,
including the sentence imposed, the forfeiture order, and the order

identifying substitute assets by the district court.

22
 

“Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Page 41 of 55 |

GB cecvcams rarer

a S RECYCLABLE

Exhibit 3

 
Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Page 42 of 55

 

The Board of Blections in the City of New York

@® htisa crime to procure a false registration or to furnish fatse information to the Board of Elections.

el

® Qualifications
3025 5fi\ q Ie]
Last name

First name

Birth date

fe | Phone |,

Plaase printin blue or black ink,

 

Are you acitizen ofthe U.S? ves O Na
if you answer No, you cannot register to vote.

Forixostd ube anty

 

 

 

Will you ba 18 yaars of age or
older on or before slection day? Yes [No

ifyou answer No, you ca cannot register to vote unless you will fll 4 coeRs 25) oftte Bad q

ST ev eisas me.
ct Ce Middielnitat | |

epee Ht i mm OF
[7 | emai

 

Suffix
Your name

More information

" We 6&7 are optional

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[| Address (not .O.box) ff 2 z a SH OL my, SeREET™
The address 5 Apt, Number freer Zip code 7 2 4s yy
where you live cityrrownNVitegs Brent, Mu, C
New York Stata County Creat
Addrass or P.O, box
The address where
you receive mail 8 | PO. Box Zip code | 4 f
Skip if same as above ChylTowe/Village
Vating history Have you voted before? les CNo What year? |
Voting information Your name was Ege St een bOr)
that has changed 3 12 | Youraddress was i 3 4g pa shed Arent. dt 23
kip this has dot change - see
of you have not voted hefare Your previous state or New York State County was Barty ad 4 oes a
rnin al “ T ?
identification EE] New York Stata DMV number | Loi ek |
Yourustinaka I selection 1 43 | TeTSst four digits of your Social Security number KK KKK lo 33 3 |
For questions, please rafer to
Vaniying your identityabove, (0) ide not havea Mew York State driver's Icense or 3 Social Security number.
pacman , ra _ + '
Political [twist ieanrollina poliiaat pany @ Affidavit: | swear or affirm that
olitical party ; fEDemacraticpany : * Jama citizen of the United States.
You must make 1 salectian [.] Republican pany ® (wil hava ved in the cqunty, city or village
voles amant' [2] Conservative pany for at (east 30 days before the election,
‘olitical party enrolimens ts (1 Green party * | maetaliraquiramants toregister
va te ane wacuenet (4 Working Familes pany to vote in New York State.
apniitcalparyavorormust | ' | (4 Independence pany © Thisis my signature.os mark in the box below.
anroii in that political party, ( Women's Equality earty 16 * The above information ss true, lundarstand that
unless state party rules allow CE Retorm pany | if ivis not uue, i can be convicted and fined up
otherwise, €] othar___ 19 85,000 ancior jailed for up te four years.
Tdo not wish to enroll iva palideal purty | ;
LP 0 nopany Sign .
1 tnaed ta apply foran Ab: bait ‘ i
. ' nad to apply foran Absentes ballot. ;
Optional questions | 15 7 =
P q (] | woutd tke to be an Election Day worker. ; Date 4 2 5 / 3
MOISTEN AND SEAL

ete ee eee

Print by: kriley , Printed on: “4/5/2021 9:46:31 AM, ScanDate: 2019 10 01, BatchNumber: 32, DocumentNumber: 29

THIS IS TO CERTIFY THAT
THIS IS A TRUE COPY OF
THE ORIGINAL DOCUMENT “TYS

 
Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Page 43 of 55

 

Board of Elections in the City of New York

Serial No: 303559119 Status: Active As of 10/02/19
Name: STEVENSON, ERIC, , ED/AD: 076/079

Street: 1261 CHISHOLM STREET PVT Enrollment: Democratic
City/Zip: BRONX 10459 Registration Date: 06/04/85
DOB: 09/29/66 Future Enrollment

Sex: M Future Enrollment Date:

US Citizen: Y Voter Type: R

Care of Name:
Mailing Address

Line
Line
Line
Line

A Go NF

Poll site Information

Site Num/Name: X0189-PS 186 Walter J. Damrosch School
Address: 750 Jennings Street Bronx 10459

Accessible: ¥Y Status:
District Information

cD: 15 SD: 32 co: 17 cc: 1 LD : 15

THIS IS TO CERTIFY THAT
THIS IS A TRUE COPY OF
THE ORIGINAL DOCUMENT TDS

Print by: kriley , Printed on: 4/5/2021 9:43:31 AM
Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Page 44 of 55

 

Board of Elections in the City of New York

Seriai No: 303559119 Status : Active As of 10/02/19
Name: STEVENSON, ERIC, , ED/AD: 076/079

Street: 1261 CHISHOLM STREET PVT Enrollment : Democratic
City/Zip: BRONX 10459 Registration Date : 06/04/85

DOB : 09/29/66

Activities to the Voter Record:

Date OP ID CD Description

09/10/20 AOrtiz 170 Early Voting Poll Site Change
Changed from: 11937 Changed to: X0007

03/20/20 SFerguso 170 Early Voting Poil Site Change
Changed from: X0007 Changed to: 11937

10/02/19 mwrotten 45 CH MINOR
Changed from: Changed to: 2338

10/02/19 mwrotten 85 CH STATUS X-A
Changed from: X Changed to: A

10/02/19 mwrotten 70 CH STAT EFF DT
Changed from: 20160113 Changed to: 20191002

10/02/19 mwrotten 12 CH STRT NUM/SFX
Changed from: 1343 Changed to: 1261

10/02/19 mwrotten 7 PREV /NAME/ADDR/CTY/PH
Changed from: Changed to: 1343 PROSPECT AVENUE 33 BRONX

Print by : kriley , Printed on : 4/5/2021 9:43:32 AM Page 1 of 5

TO CE AT
‘THIS IS'TO CERTIFY TH

THIS ISA TRUE COPY OF
THE ORIGINAL DOCUMENT TD<¢
Serial No: 303559119 Status

Name: STEVENSON, ERIC, , ED/AD: 076/079
Street: 1261 CHISHOLM STREET PVT Enrollment
City/Zip: BRONX 10459 Registration Date
DOB 09/29/66

Case 1:21-cv-03590-UA Document2 Filed 04/21/21

 

Board of Elections in the City of New York

Activities to the Voter Record:

 

Page 45 of 55

Active As of 10/02/19

Democratic

06/04/85

Date OP ID CD Description
10/02/19 mwrotten 14 CH APT NUM
Changed from: 33 Changed to: PVT
10/02/19 mwrotten 13 CH STRT NAME
Changed from: PROSPECT AVENUE Changed to: CHISHOLM STREET
10/02/19 mwrotten 15 CH VOTER EDAD
Changed from: 024/079 Changed to: 076/079
01/13/16 MIS 0 CH STATUS
Changed from: A Changed to: X
04/26/13 MIS 76 CH BDAD - REAPP
Changed from: 022/079 Changed to: 024/079
04/17/13 sferguso 19 CH POLLSITE INFO
Changed from: 0000 Changed to: X0189
07/10/12 sferguse 18 CH POLLSITE INFO
Changed from: 0000 Changed to: X0189
05/24/12 MIS 76 CH EDAD - REAPP
Changed from: 080/079 Changed to: 022/073
03/30/07 bspital 58 LANGUAGE CHANGE
Changed from: Changed to: ENG

Print by : kriley , Printed on : 4/5/2021 9:43:33 AM Page 2o0f5

THIS 1S TO CERTIFY THAT
THIS ISATRUE COPY OF
THE ORIGINAL DOCUMENT 7p}

 
Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Page 46 of 55

 

Board of Elections in the City of New York

Serial No: 303559119 Status : Active As of 10/02/19
Name: STEVENSON, ERIC, , ED/AD: 076/079
Street: 1261 CHISHOLM STREET PVT Enrollment Democratic

City/Zip: BRONX 10459
DOB : 09/29/66

Registration Date 06/04/85

Activities to the Voter Record:

 

Date OP ID CD Description

03/30/07 swilson 7 PREV/NAME/ADDR/CTY/PH
Changed from: -1 Changed to:

03/30/07 swilson 7 PREV/NAMB/ADDR/CTY/PH
Changed from: 2006 Changed to:

03/30/07 hmatos 14 CH APT NUM
Changed from: APT 33 Changed to: 33

03/30/07 msuarezZ 7 PREV/NAME/ADDR/CTY/PH
Changed from: Changed to: -l

03/30/07 msuarez 7 PREV/NAME/ADDR/CTY/PH
Changed from: Changed to: 2006

03/30/07 msuarezZ 16 CH ZIPS
Changed from: 104591728 Changed to: 10459

12/19/06 USPSNCOA 96 USPS CITY ADDRESS CHG
Changed from: 1343 PROSPECT AVENUE 10459 31 Changed te:

10/10/06 MIS 99 NYSVOTERi CLEANUP
Changed from: LAST VOTED Changed to: 20060912

09/18/03 MMADIGA 5 DUP NOTICE CREATED
Changed from: Changed to:

Print by ; kailey , Printed on : 4/5/2021 9:43:34 AM Page 3 of 5

THIS 18 TO CERTIFY THAT
THIS IS A TRUE COPY OF
THE ORIGINAL POCUMENT -pyc

1343 PROSPECT AVE
Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Page 47 of 55

3 a 1

 

Board of Elections in the City of New York

Serial No: 303559119 Status : Active As of 10/02/19
Name: STEVENSON, ERIC, , ED/AD: 976/073

Street: 1261 CHISHOLM STREET PVT Enrollment : Democratic
City/Zip: BRONX 10459 Registration Date : 06/04/85

DOB : 09/29/66
Activities to the Voter Record:
Date OP ID CD Description
95/30/03 RAXB215T 83 CH STATUS A-xX
Changed from: A 19850604 Changed to: X 20030530

06/27/02 BAXBVREA 15 CH VOTER EDAD
Changed from: ,030/79 Changed to: 080/79

10/26/99 2ULP 63 SIG ONLINE REO
Changed from: Changed to:
09/17/99 2AK 85 CH STATUS K-A

Changed from: X 19981231 Changed to: A 19850604

12/31/98 EBAXB2151 83 CH STATUS A-xk
Changed from: A 19850604 Changed to: X 19981231

09/09/97 2¥B 5 DUP NOTICE CREATED
Changed from: Changed to:
09/09/97 2FB 36 CH STATUS 1-+A

Changed from: 8 19970610 Changed to: A 19850604

06/10/97 2MCD 33 CH STATUS A-8
Changed from: A 19970513 RV Changed to: 8 19970610

05/14/97 2MN 10 CH FNAME/MI
Changed from: BRIC ANDRE Changed to: ERIC

 

Print by : kriley , Printed on : 4/5/2021 9:43:35 AM Page 4 of 5

THIS 1S TO CERTIFY THAT
THIS 1S A TRUE COPY OF
THE ORIGINAL DOCUMENT +1¢
Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Page 48 of 55

tot 4

 

Board of Elections in the City of New York

Serial No: 303559119 Status : Active As of 10/02/19
Name: STEVENSON, ERIC, , ED/AD: 076/079

Street: 1261 CHISHOLM STREET PVT Enrollment : Democratic
City/Zip: BRONX 10459 Registration Date : 06/04/85

DOB : 09/29/66
Activities to the Voter Record:
Date OP ID CD Description

05/14/97 2MN 77 CAF
Changed from: B1269495 BX Changed to: 303559119 BX

 

05/14/97 2MN 63 SIG ONLINE REQ
Changed from: Changed to:

11/09/92 BATCH 19 CH POLLSITE INFO
Changed from: 1008801 Changed to: x009301

Print by : kriley , Printed on + 4/5/2021 9:43:35 AM Page 5 of 5

THIS IS TO CERTIFY THAT
THIS IS A TRUE COPY OF
THE ORIGINAL DOCUMENT ->p¢
Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Page 49 of 55

lok \

 

Serial No: 303559119 Status: Active As of 10/02/19
Name: STEVENSON, ERIC, , ED/AD: 076/079

Street: 1261 CHISHOLM STREET PVT Enrollment: Democratic
City/Zip: BRONX 10459 Registration Date: 06/04/85

DOB: 09/29/66

Voting History:

 

Election Type Ballot Type Voter Type ED/AD
11/05/19 GE R R 076/079
09/10/13 PR R R 024/079
11/06/12 GE R R 022/079
09/13/12 PR R R 022/079
09/14/10 PR R R 080/079
11/03/09 GE R R 080/079
09/29/09 RO R R 080/079
09/15/09 SP R R 080/079
09/15/09 PR R R 980/079
04/21/09 SP R R 080/079
11/04/08 GE R R 080/079
09/09/08 PR R R 080/079
11/06/07 GE R R 080/079
09/12/06 PR R R 080/079
11/08/05 GE R R 08g0/o79
11/02/04 GE R R 080/079
09/14/04 PR R R 080/079
11/04/03 GE R R 080/079
02/25/03 SP R R 080/079
09/10/02 PR R R 080/079
10/11/01 SP R R 030/079
09/25/01 PR R R 030/073
11/07/00 GE R R 030/079

Print by : kriley , Printed on : 4/5/2021 9:43:37 AM

THIS 1S TO CERTIFY THAT
THIS 1S A TRUE COPY OF
THE ORIGINAL DOCUMENT “Tp
Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Page 50 of 55

 

Board of Elections in the City of New York

Serial No: 303559119 Status: Active As of 10/02/19
Name: STEVENSON, ERIC, , ED/AD: 076/079

Street: 1261 CHISHOLM STREET PVT Enrollment: Democratic
City/Zip: BRONX 10459 Registration Date: 06/04/85

DOB: 09/29/66

Voting History:

 

Election Type Ballot Type Voter Type ED/AD

09/14/99 PR A R 030/079
09/09/97 PR A R 030/079
12/31/88 SP R R 050/077
12/31/87 SP R R 050/077

Print by : kriley , Printed on : 4/3/2021 9:43:38 AM

THIS IS TO CERTIFY THAT
THIS IS A TRUE COPY OF
THE ORIGINAL DOCUMENT 7p
 

Case 1:21-cv-03590-UA DocutrentS” Filed 04/21/21 Page510f55

Exhibit 4

 

 
Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Page 52 of 55

i fob 7

LOCAL LAWS
OF
THE CITY OF NEW YORK
FOR THE YEAR 2021

No. 15

Introduced by Council Members Brannan, Salamanca, Holden, Rivera, Ayala, Powers,
Constantinides, Koo, Gjonaj, Adams, Vallone, Koslowitz, Louis, Kallos, Lander, Gibson,
Deutsch and Borelli.

A LOCAL LAW

To amend the New York city charter, in relation to the disqualification of persons from
holding an elected city office for certain felony convictions

Be it enacted by the Council as follows:

Section 1. The New York city charter is amended by adding a new chapter 50-A to read as
follows:

CHAPTER 50-A
QUALIFICATION FOR ELECTED OFFICE

§ 1139 Qualification for Elected Office. In addition to any disqualifications for holding civil
office in section 3 of the public officers law, no person shall be eligible to be elected to, or hold, the
office of mayer, public advocate, comptroller, borough president or council member who has been
convicted, provided such conviction has not been vacated pursuant to the criminal procedure law
or title 28 of the United States code or pardoned by the governor pursuant to section 4 of article IV
of the New York state constitution or the president pursuant to section 2 of article 2 of the United
States constitution, of a felony, including an attempt or conspiracy to commit a felony, defined in:

f, sections 153.30, 155.35, 155.40, and 153.42 ofthe penal law, ifthe property stolen consisted

in whole or in part of public funds;
Case 1:21-cv-03590-UA Document 2 Filed 04/21/21 Page 53 of 55

}

2, section 666 of title 18 of the United States code;

3. section 1001 of title 18 of the United States code, if such felony was committed through the
use of, or in connection with, such person’s elected office;

4. sections 1341, 1343 and 1346 of title 18 of the United States code; or

5. section 1951 of title 18 of the United States code.

§ 2. This local law takes effect immediately.

THE CITY OF NEW YORK, OFFICE OF THE CITY CLERK, s.s,:

Thereby certify that the foregoing is a true copy of a local law of The City of New York, passed by the Council

on February 11, 2021 and approved by the Mayor on February 25, 2021.

MICHAEL M. McSWEENEY, City Clerk, Clerk of the Council.

CERTIFICATION OF CORPORATION COUNSEL

Thereby certify that the form of the enclosed local law (Local Law No. 15 of 2021, Council Int. No, 374-A of
2018) to be filed with the Secretary of State contains the correct text of the local law passed by the New York City
Council and approved by the Mayor.

STEPHEN LOUIS, Acting Corporation Counsel.
 

FIRED BRON CUENTA ELH ORI EAHA HPAL Page SAL SRo. soas26,20018

NYSCEF DOC, NO. & RECEIVED NYSCEF: 04/05/2021

REQUEST FOR JUDICIAL INTERVENTION UCS-AA0 «

{rav. 07/29/2019}

  
  
 

Bronx Supreme COURT, COUNTY OF Bronx

    

 

 

Index No: Bate Index Issued:

 

Althea Stevens

   

judge Assigned =:
~against- Plaintiff(s}/Petitioner(s)

Eric Stevenson, Commissioners of the Board of Elections in the City of New York

   

“oo RILFiled Date...

Defendant(s)/Respondent(s)

         

 

re widicated.

  

"NATURE OF ACTION |

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

“| MATRIMONIAL 0
((]_ Business Entity {includes corporations, partnerships, LLCs, LLPs, etc.) 0 Contested
Contract NOTE: /f there are children under the age of 18, complete and attach the
C] Contrac MATRIMONIAL R}i Addendum (UCS-840M),
Oo Insurance {where insurance company is a party, except arbitration) For Uncontested Matrimonial actions, use the Uncontested Divorce Ryi (UB-13).
(1 UCC (includes sales and negotiable instruments}
Other Commercial (specify): eee
. TORTS 2s
NOTE: For Commercial Division assignment requests pursuant to 22 NYCRR 202.70(d), Asbest
complete and attach the COMMERCIAL DIVISION Rif ADDENDUM {UCS5-840C), [] Asbestos
REAL PROPERTY. anecihy how many properties the baplication Inchideas aE (1 Child Victims Act
: ecify how many properties the application includes; vis, . .
pecify y prope! peice — {] Environmental (specify):
C1 Condemnation (] Medical, Dental, or Podiatric Matpractice
[7 Mortgage Foreclosure (specify: [] Residential EJ] Commercial (Q Motor Vehicle
Property Address: (] Products Liability (specify):
. . . . th E ify}:
NOTE: For Mortgage Foreclosure actions involving a one to four-family, owner- C) other Negligence (specify) . ”
occupled residential property or owner-occupied condominium, complete and (] Other Professional Malpractice (specify):
attach the FORECLOSURE Rjf ADDENDUM (UCS-840F}. EC] Other Tort (specify):
Py Tax Certiorari - Section: Block: Lot:
(1) fax Foreclosure SPECIAL PROCEEDINGS =: Jeb ESS u L
[] Other Reat Property (speck): ] CPLR Article 75 (Arbitration) [see NOTE in COMMERCIAL section]
————_____— - - SEE EEROEFETNERITEE Erie eRRearEerrcerr-areacenersermranerceare L} CBRL Article 78 (Body or Officer)
OTHER MATTERS (202 EIS Tan ibnosie
f} Election Law
[] Certificate of Incorporation/Dissckition {see NOTE in COMMERCIAL section] Ff] Extreme Risk Protection Order
(] Emergency Medical Treatment {MHL Article 9.60 (Kendra's Law)
[] Habeas Corpus C1 MHL Article 10 (Sex Offender Confinement-Initia)
oO Local Court Appeal (] MHL Article 10 (Sex Offender Confinement-Review}
{] Mechanic's Lien (] MHL Article 81 (Guardianship)
[] Name Change {] Gther Mantal Hygiene (specify):
[[] Pistol Permit Revocation Hearing Other Special Proceeding (specify): Election Law
[1 Sale or Finance of Religious/Not-for-Profit Property
(1 Other {specify}:
STATUS OF ACTION OR PROCEEDING: © Answer YES or NO for every question and enter additional information where indicated. °"""
YES NO
Has a summons and complaint or summons with notice been filed? oO If yas, date fiJed:
Has a summons and complaint or summons with notice baen served? | If yes, date served:
s this action/proceeding being filed post-judgment? a yes, judgment date:
Is this actions ding being filed past-jud. t? [x If jud t dat
NATURE-‘OF.JUDICIAL INTERVENTION: ‘Check one box only and enter additional information where indicated=! 202) 0s SE ee a
nfant's Compromise
C) infant's Compromi
[J] Extreme Risk Protection Order Application
[] Nete of Issue/Certificate of Readiness
[1] Notice of Medical, Dental, or Podiatric Malpractice Date (ssue Joined:
[(d_ Notice of Motion Relief Requested: Return Date:
(Cl Notice of Petition Relief Requested: Return Date:
CH Order to Show Cause Relief Requested: Return Date:
([] Other Ex Parte Application Relief Requested;

 

( Poer Person Application

{] Request for Preliminary Conference

{(} Residential Mortgage Foreclosure Settlement Conference
(0 Writ of Habeas Corpus

[] Other {specify}:

 

 

 

 

1 of 2
1/21 Page 5a, 0b Ro. 804636/20218
RECEIVED NYSCEF: 04/05/2021

  

 

 

 

 

 

 

 

 

 

 

 

  
     

 

 

 

   
   
  

         
  
 

 

 

    
 

       
         

 

 

 

 

 

 

 

 

 

 

Parties = Attorneys. and/or Unrepresented Litigants : | Issue Joined Insuranc
ist parties in same arder-as listed in the = 2 For represented parties, provide: ‘attorney's name, firm name, address: ‘phone || For each defendant, “hFor‘each defendant
: Sefendant: 3° party plat Seba | eae amnel. rerun PIEeericd pares, provide Party s Aare Pre ane beenienes Corner i opphetie. a.
Cy ome: Sevens es STAGE SIREN, STANLEY KALMON SCHEIN ESQ. 481
Role(s): Plaintiff/Petitioner * * skschlein@gmal.com iT YES NO
Name: Stevenson, Eric 1261 Chisholm Street, Bronx, NY 10459
Role(s): Defendant/Respendent UI YES NO
Name: Commissioners of the Board] 32 Broadway, New York, NY 10004
of Elections in the City of New York % ‘ no yes NO
Role(s): Defendant/Respondent
Name:
u Role(s): O YES © NO
O Name:
Role(s): Cl YES © NO
Name:
d Role(s}: O YES 2 NO
Name:
4 Role(s}: L] YES © NO
Name:
W Role(s}: O YES © No
Name:
u Role(s}: 1 YES © NO
Name:
4 Role(s}: 4 YES NO

 

 

 

 

 

 

 

| AFFIRM UNDER THE PENALTY OF PERJURY THAT, UPON INFORMATION AND BELIEF, THERE ARE NO OTHER RELATED ACTIONS OR
PROCEEDINGS, EXCEPT AS NOTED ABOVE, NOR HAS A REQUEST FOR JUDICIAL INTERVENTION BEEN PREVIOUSLY FILED IN THIS
ACTION OR PROCEEDING.

 

 

Dated:  G4/05/2021 STANLEY KALMON SCHLEIN
Signature

41319722 STANLEY KALMON SCHLEIN
Attorney Registration Number Print Name

This form was generated by NYSCEF

2 of 2
